In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from (1) so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Cannavo, J.), entered April 20, 1999, as granted the motion of the defendant County of Suffolk for summary judgment dismissing the complaint insofar as asserted against it and dismissed the complaint insofar as asserted against it, and (2) so much of an amended order and judgment (one paper) of the same court, entered April 22, 1999, as, inter alia, granted the same relief.
Ordered that the appeal from the order and judgment is dismissed, without costs or disbursements, as the order and judgment was superseded by the amended order and judgment; and it is further,
Ordered that the amended order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff was seriously injured when her car collided with two other vehicles at the intersection of the State-controlled exit ramp of Route 27 with Eastport Manor Road in Brookhaven, a road controlled by the defendant County of Suffolk. The plaintiff, traveling on the exit ramp, failed to obey a stop sign at the intersection with the County road. The plaintiffs car was hit by cars traveling on the County road whose drivers did not see the plaintiff entering the intersection in time to avert the collisions.
In opposing the County’s prima facie showing of its entitlement to summary judgment, the plaintiff failed to submit evidentiary proof in admissible form to raise triable issues of fact as to the County’s alleged negligence in designing or maintaining the County road (see, Fitzrandolph v Rodrigue, 205 AD2d 496; Cannistra v Town of Putnam Val., 177 AD2d 536; DiCupe v City of New York, 167 AD2d 442, citing Weiss v Fote, 7 NY2d 579, 589; Rodriguez v County of Suffolk, 123 AD2d 754). Accordingly, summary judgment was properly granted to the defendant County of Suffolk. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.